Case 8:20-cv-00504-JVS-JDE Document 26 Filed 06/23/20 Page 1 of 1 Page ID #:412



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10                                 SOUTHERN DIVISION
  11 INSIGHT PSYCHOLOGY AND                      Case No. 8:20-cv-00504 JVS (JDEx)
     ADDICTION, INC., a California
  12 corporation,
                                                 PROTECTIVE ORDER
  13               Plaintiff,
                                                 DISCOVERY MATTER
  14        vs.
                                                 Magistrate Judge John D. Early
  15 CITY OF COSTA MESA, a municipal
     corporation; and DOES 1-10, inclusive,
  16                                             Date Action Filed: March 12, 2020
                  Defendants.                    Trial Date:        July 27, 2021
  17
  18        Pursuant to the Stipulation (Dkt. 25) by Plaintiff Insight Psychology and
  19 Addiction, Inc. and Defendant City of Costa Mesa, and good cause appearing
  20 therefor, the Court enters the Stipulation (Dkt. 25) as an Order of the Court.
  21        IT IS SO ORDERED.
  22
  23 DATED: June 23, 2020
  24
                                             _________________________________
  25                                         JOHN D. EARLY
  26                                         United States Magistrate Judge
  27
  28
